DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitations “the outside” and “the gas discharged” lack a positive antecedent basis.  Since claims 2-11 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  Claim 2 is construed to be indefinite because the recitation “the other side” lacks a positive antecedent basis.  Claim 4 is construed to be indefinite because the recitations “the molten liquid overflow” and “the multiple flow channel protruding jaws” (emphasis added) lack a positive antecedent basis.  Claim 5 is construed to be indefinite because the recitation “the rear end” lacks a positive antecedent basis.  Claim 7 is construed to be indefinite because the recitations “the vent ring” (singular recitation and plural occurrences), “the adjacent vent ring” (plural recitations), “the first protruding jaws,” and “the outside” lack a positive 
Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record because the claimed facility forming a wood plastic composite with the limitations of an extruder, heater, filter assembly, wood powder drying apparatus, air purification apparatus, and a side feeder block combining wood power with extruded polymer resin and extrudes combined wood powder and polymer resin is not found in the prior art either singly or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited with this action may teach one or more claim elements but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  Reference A, cites with this action, is a patent publication from the same inventive entity as the current application. References B, C, D, E, F, G, H, I, J, K, L, M, N, O, P, cited with this action teach facilities for forming composites.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Wednesday, February 23, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753